                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

UNITED STATES OF AMERICA                        )         DOCKET NO. 3:17-CR-134-FDW-DSC
                                                )
         v.                                     )         ORDER FOR FINAL
                                                )         DETERMINATION OF
(37) JOE TARPEH JOHNSON,                        )         RESTITUTION
(41) BARRINGTON AUDLEY                          )
     LATTIBEAUDIERE,                            )
(51) ISAAC NABAH MCINTOSH,                      )
(62) AUSTIN DEMONTRY POTTS,                     )
(68) RASHAD SATTAR,                             )
(72) ISAIAH DEVON STALLWORTH,                   )
                  and                           )
(76) LAVON CHRISTOPHER TURNER,                  )
                                                )
      Defendants.                               )
____________________________________
      THIS MATTER is before the Court pursuant to the United States’ Motion for Final

Determination of Restitution. For good cause shown, the Motion is GRANTED.

        The Court FINDS based on the Motion and the record that the United States has established

restitution loss by a preponderance of the evidence for purposes of 18 U.S.C. § 3663A. Further,

the List of Victims and Losses included in the Motion sets forth an appropriate measure of

restitution loss and an appropriate list of victims entitled to restitution.

        THEREFORE, this Court respectfully ORDERS the Clerk of Court to submit Amended

Judgments against Defendants JOHNSON, LATTIBEAUDIERE, MCINTOSH, POTTS,

SATTAR, STALLWORTH, and TURNER, providing for restitution in the total amount of

$43,847.87 to be distributed to victims in the amounts set forth in the Government’s Motion.

                                                             Signed: April 1, 2019




                                                    1
